Case 2:18-cv-00074-JRG-RSP Document 60 Filed 07/09/19 Page 1 of 2 PageID #: 548



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  UNILOC USA, INC.,                                   Civil Action No. 2:18-cv-00074-JRG-RSP
  UNILOC LUXEMBOURG, S.A., and
  UNILOC 2017 LLC,

          Plaintiffs,

  v.

  HUAWEI DEVICE USA, INC. and
  HUAWEI DEVICE CO. LTD.,

          Defendants.


                        JOINT MOTION TO DISMISS WITH PREJUDICE


         Plaintiffs, Uniloc USA, Inc., Uniloc Luxembourg, S.A., and Uniloc 2017 LLC (together,

 “Uniloc”), and Defendants, Huawei Device USA, Inc. and Huawei Device Co. Ltd. (together,

 “Huawei”), have agreed to settle the above matter, and therefore jointly move under Federal Rule

 of Civil Procedure 41(a)(2) to dismiss with prejudice all claims and counterclaims between the

 parties, except the dismissal is without prejudice to Uniloc’s right to appeal the Claim

 Construction Memorandum Opinion and Order, Dkt. No. 53, (“Order”), entered April 5, 2019.

 Uniloc and Huawei shall each bear their own attorney fees, expenses, and costs. All other relief

 requested between the parties should be denied as moot.




 3242534.v1
Case 2:18-cv-00074-JRG-RSP Document 60 Filed 07/09/19 Page 2 of 2 PageID #: 549



 Date: July 9, 2019                                   Respectfully submitted,

/s/ James J. Foster                                /s/ Jason W. Cook
Paul J. Hayes                                      Jason W. Cook
James J. Foster                                    Texas Bar No. 24028537
Kevin Gannon                                       Shaun W. Hassett
Aaron S. Jacobs                                    Texas Bar No. 24074372
PRINCE LOBEL TYE LLP                               MCGUIREWOODS LLP
One International Place - Suite 3700               2000 McKinney Ave
Boston, MA 02110                                   Suite 1400
Tel: 617-456-8000                                  Dallas, TX 75201
Email: phayes@princelobel.com                      Tel: 214-932-6400
Email: jfoster@princelobel.com                     Fax: 214-273-7483
Email: kgannon@princelobel.com                     jcook@mcguirewoods.com
Email: ajacobs@princelobel.com                     shassett@mcguirewoods.com

Edward R. Nelson III                               G. Blake Thompson
ed@nelbum.com                                      Mann | Tindel | Thompson
Texas State Bar No. 00797142                       300 West Main Street
NELSON BUMGARDNER ALBRITTON P.C.                   Henderson, Texas 75652
3131 West 7th Street, Suite 300                    Tel: 903-657-8540
Fort Worth, TX 76107                               blake@themannfirm.com
Tel: (817) 377-9111
Fax: (817) 377-3485                                Attorneys for Defendants
                                                   HUAWEI DEVICE USA, INC. AND
Shawn Latchford                                    HUAWEI DEVICE CO., LTD.
shawn@nbafirm.com
Texas State Bar No. 24066603
NELSON BUMGARDNER ALBRITTON P.C.
111 West Tyler Street
Longview, Texas 75601
Telephone: (903) 757-8449
Facsimile: (903) 758-7397

Attorneys for Plaintiffs

                                 CERTIFICATE OF SERVICE

          I certify that on July 9, 2019, a copy of this document was served upon all counsel
  of record via the Court’s CM/ECF system, in accordance with this Court’s Local Rules.


                                              /s/ Jason W. Cook
